SUMMARY ORDER
Norman B. Calvert appeals from a judgment of the United States District Court for the Eastern District of New York (Amon, J.) entered October 18, 2004. He also moves this Court to consolidate appeal No. 05-0242-pr with appeal No. 00-2352. We assume familiarity by the parties as to the facts, the procedural context, and the specification of issues.
We construe Calvert’s motion to consolidate as both a request to reopen appeal No. 00-2352 and a motion to consolidate that appeal with appeal No. 05-0242. We grant the request to reopen and the motion to consolidate the appeals. We affirm the judgments underlying both appeals for substantially the reasons stated by the district court in those cases.
The motion to consolidate appeals No. 05-0242-pr and No. 00-2352 is construed as a request to reopen appeal No. 00-2352 and a motion to consolidate appeals No. 05-0242-pr and No. 00-2352. The request to reopen appeal No. 00-2352 is GRANTED. The motion to consolidate appeals No. 05-0242-pr and No. 00-2352 is GRANTED. The judgment entered in Civil Case No. 99-cv-8296 on August 9, 2001, and appealed in appeal No. 00-2352 is AFFIRMED, and the judgment entered in Civil Case No. 03-cv-5794 on October 18, 2004 and appealed in appeal No. 05-0242 is AFFIRMED.